PER CURIAM.
The trial court plainly did not err in submitting to the jury the question of whether a resident at the Broward General Medical Center was also an employee of the University of Miami. Cirou v. Basler, 432 So.2d 628 (Fla. 3d DCA 1983); Bernstein v. Dwork. 320 So.2d 472 (Fla. 3d DCA 1975); Financial Fire & Casualty Co. v. Southmost Vegetable Cooperative Association, 212 So.2d 69 (Fla. 3d DCA 1968), cert. denied, 219 So.2d 701 (Fla.1968). In Jaar v. University of Miami, 474 So.2d 239 (Fla. 3d DCA 1985), we held only that the attending physician in that case, who was a full time faculty member assigned under the terms of various agreements to head the burn unit of Jackson Memorial Hospital, was a university employee as a matter of law. 474 So.2d 242-46. The appellant’s reliance on Jaar is therefore totally baseless.
Affirmed.